Citation Nr: 1630521	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1974 to June 1978, with additional periods of reserve duty in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement (NOD) in July 2010; a statement of the case (SOC) was issued in February 2011; and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2011.  

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) via videoconference hearing in May 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  The Board notes that an earlier request had been made for a Decision Review Officer (DRO) hearing, however, the Veteran withdrew this request in March 2012.  See March 2012 Informal Conference or Hearing notice ("cancelled by Vet.")  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






REMAND

The Veteran is seeking entitlement to service connection for a lower back disorder.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that he has continued to experience "constant pain" in his lower back since a 1977 motor vehicle accident while he was on active duty.  See May 2016 Board Hearing transcript ("initial onset of symptoms of back pain starting from an injury that was sustained to the back following a Jeep accident...[and] that the back injury is a precipitating factor that has caused his back disability which he suffers from today...Yes, ma'am.")  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  The record evidence reflects that the Veteran has current lower back diagnoses.  See March 2009 VAMC Lumbosacral Spine x-ray ("mild osteophytosis...mild anterior wedging of T11"); see also June 2009 VAMC Primary Care note ("mva in Army x3 remote in 70'-80's no back surg DJD [degenerative joint disease]").  However, to date, a medical opinion has not been obtained that sufficiently details the etiology of these conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran was afforded a VA examination for his lower back in November 2009.  See November 2009 VA examination.  The examiner noted the Veteran's onset of back pain as "5 years ago while helping in the National Guard...during Hurricane Katrina."  Thereafter, when noting the details of any trauma or injury, the examiner identified "in service in 1968 and 1977 had jeep accidents" resulting in complaints of "whole spine pain" which subsided in a few days and without any further notations in Veteran's service record until "loading and unloading" during Hurricane Katrina five years prior.  Following a physical evaluation and notation of pertinent medical records, including the March 2009 x-ray, the examiner opined that the Veteran's "low back condition is not related to his jeep accidents in service."  For the rationale, the examiner identified that the Veteran "had two jeep accidents in service in 1968 and 1977" and that the x-ray after the 1977 accident was normal.  The examiner cited to the 2009 x-ray's finding of "mild anterior wedging of T11," opining that "of course can't be developmental, it was not present in 1977 x-ray...the low back pain began after helping at Katrina Huracane[sic]...5 years ago."  

The November 2009 VA examination report is inadequate as the opinion relies on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Specifically, the November 2009 VA examiner provided as a basis for the rationale that the Veteran was involved in multiple motor vehicle accidents during service, the first being in 1968.  This statement is inconsistent with the available medical record as the Veteran did not even enter service until 1974, and there is no record of any motor vehicle accident other than the 1977 Jeep incident.  Moreover, the November 2009 examination opinion seemingly contradicts itself as the rationale noted that the onset of the Veteran's lower back pain was 2005, in contrast of the earlier notation that the Veteran experienced "whole spine pain" following the 1977 jeep accident.  Furthermore, this conclusion that the Veteran's pain had its onset in 2005 directly contradicts the medical evidence of record, which includes complaints of back pain as early as 2002.  See April 2002 VAMC Emergency Room note ("several day h/o lower back pain.")  Therefore, the Board finds a remand is necessary to obtain a new VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Furthermore, in addition to his active duty service the Veteran served in the Army National Guard.  As noted above, the Veteran has provided evidence which bespeaks as to an injury occurring during his reserve service with the Hurricane Katrina relief effort, potentially during a period of ACDUTRA or INACDUTRA. As the record is unclear as to the exact dates which comprised his Reserve activity, the claim must also be remanded to obtain clarification regarding the Veteran's dates of ACDUTRA and INACDUTRA during his entire tenure in the Army National Guard, to include during the Hurricane Katrina National Guard relief effort.


Accordingly, the case is REMANDED for the following actions:


1.  Obtain and associate all updated treatment records.

2.  The AOJ should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army National Guard.  The AOJ must make a written determination regarding the Veteran's service dates, including his experiences in 2005 with the Army National Guard during the Hurricane Katrina relief effort.

If the Veteran's dates of service are different from those verified in the Introduction of this decision, including whether his Hurricane Katrina experience was during a period of ACDUTRA or INACDUTRA, those new dates must be provided to the VA examiner.

3.  Schedule the Veteran for a VA spinal examination to determine the etiology of any lower spine disorder, including mild osteophytosis, mild anterior wedging, acute lower back strain, and degenerative joint disease that are reflected by the medical evidence of record.  The claims file should be made available to the examiner for review.

Specifically, the examiner is asked to provide an opinion that addresses the following questions.

(1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed lower spine disorders, to include mild osteophytosis, mild anterior wedging, acute lower back strain, and degenerative joint disease, were caused by, or the result of the Veteran's service, to include the December 1977 in-service motor vehicle accident, or any other active duty incident or injury?

(2) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed lower spine disorders, to include mild osteophytosis, mild anterior wedging, acute lower back strain, and degenerative joint disease, were caused by, or the result of the Veteran's relief duties during Hurricane Katrina in 2005, loading and unloading boxes?

In making this assessments, the examiner should discuss, in addition to the Veteran's December 1977 Jeep MVA and 2005 Hurricane Katrina activity, the Veteran's medical history, including his complaints of lower back pain within a year of his discharge from service as associated with his September 1978 claimed residuals of back injury. 

The examiner should determine whether there is a medically sound basis to attribute any of the currently diagnosed lower spine disorders to the Veteran's 1977 in-service motor vehicle accident; or, whether any of the currently diagnosed lower spine disorders are more properly attributable to 2005 Hurricane Katrina activity, whilst taking into account the Veteran's medical record which reflects reports of back pain in April 2002, November 2003, and July 2004, pre-dating the reported 2005 Hurricane Katrina incident.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If the benefits remained denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



